
	
		I
		111th CONGRESS
		1st Session
		H. R. 2792
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mrs. Davis of
			 California (for herself and Mr. George
			 Miller of California) introduced the following bill; which was
			 referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 to require individual account plans which permit
		  participants and beneficiaries to direct the investment of assets in their
		  individual accounts to include in pension benefit statements appropriate points
		  of comparison to demonstrate relative performance of investment options under
		  such plans.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Savings Transparency Act of
			 2009.
		2.Points of
			 comparison for investment options under individual account plans
			(a)In
			 generalSection 105(a)(2) of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)(2)) is
			 amended by adding at the end the following new subparagraph:
				
					(D)Points of
				comparison for investment options under individual account plans
						(i)In
				generalIn the case of an
				individual account plan which permits a participant or beneficiary to direct
				the investment of assets in their individual account, any pension benefit
				statement under paragraph (1)(A)(i) shall include, as determined periodically
				by the Secretary in consultation with the Securities and Exchange Commission,
				appropriate and consistent points of comparison for each of the
				following:
							(I)the amounts of the
				fees assessed in connection with each investment option made available for
				election under the plan, and
							(II)the historic
				returns net of fees and expenses for each such investment option for the
				previous year, 5 years, and 10 years (or for the period since inception, if
				shorter), including a separate point of comparison with respect to each such
				time period.
							(ii)Differences in
				classes and types of investments taken into accountIn selecting
				or developing the points of comparison pursuant to clause (i), the Secretary,
				in consultation with the Securities and Exchange Commission, shall take into
				account, to the extent possible, differences between classes and types of
				investments.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to pension benefit statements for calendar quarters beginning on or after
			 January 1, 2010.
			
